Citation Nr: 1342197	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-45 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to restoration of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had creditable active service from January 1974 to January 1977.  While the appellant had other service, he received a bad conduct discharge for a period of service from December 1980 to April 1983, and in an administrative decision dated in June 2006, the RO found that the appellant's discharge was under conditions other than honorable for the purpose of eligibility to VA benefits based on that period, and, therefore, a bar to benefits under 38 C.F.R. § 3.12 (d)(4).    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2008, which severed service connection for PTSD, effective December 1, 2008.  In July 2013, the appellant appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  Service connection for PTSD was granted by the RO in a July 2006 rating decision.  

2. Service connection for PTSD was severed in a September 2008 rating decision, effective December 1, 2008.  

3. The evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for severance of service connection for PTSD have not been met; service connection is restored, effective the date of severance.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.105(d), 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board restores service connection for PTSD, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Service connection for PTSD was granted in a July 2006 rating decision, but subsequently severed by a rating decision dated in September 2008, effective December 1, 2008.  The Veteran contends that there is sufficient evidence to support service connection for PTSD.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d); see Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In general, to establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see also Damrel; Russell.  

In determining whether service connection will be severed, however, VA may consider evidence that was generated after the original decision was made.  Stallworth, 20 Vet. App. at 488 (2006) (holding that a severance decision focuses on whether the current evidence establishes that service connection is clearly erroneous, and not on whether the original decision was clearly erroneous).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110.  As in effect at the time of both the grant and severance of service connection for PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (i.e., DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The regulation related to claims for PTSD were recently amended to provide for additional consideration if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2013).  This regulation is applicable to all claims, including appeals, pending as of July 10, 2010, the effective date of the regulation.  75 Fed. Reg. 39,843 (2010).  However, the appellant's claim is not based on fear of military or terrorist activity, nor have any of his diagnoses of PTSD been based on such a fear.  Accordingly, the amendments do not affect the matters for consideration in this case.  

With respect to the first two elements, i.e., a proper diagnosis and a link, established by medical evidence, between current symptoms and an in-service stressor, VA mental health treatment records dated beginning in May 2005 show that when initially seen, the appellant said he would like to get into the alcohol dependence treatment program (ADTP), and receive treatment for PTSD.  He said he had been seeing a private psychologist, who told him he had PTSD.  He reported PTSD symptoms of recurring nightmares of war experience, avoidance of war-related stimuli, and strong startle response.  

The appellant was hospitalized for slightly more that 3 weeks from May 2005 to June 2005 in a VA ADTP.  At admission, he reported a prior history of PTSD.  However, VA obtained a note from the prior treating psychiatrist identified by the appellant, dated in May 2003, which reported diagnoses of major depressive disorder with dysthymia, alcohol dependence, binge type, pathological gambling, cannabis dependence, and panic disorder.  Although a history of PTSD was noted as a diagnostic impression at the beginning of the hospitalization, the final diagnoses at discharge were marijuana dependence, alcohol dependence, and major depression.  

Additionally, a comprehensive psychiatric evaluation for purposes of a claim with Social Security Administration (SSA) in September 2005 resulted in diagnoses of mood disorder, secondary to alcohol and cannabis abuse, with depressed an anxious features, and alcohol and cannabis abuse and dependence, ongoing.  

Nevertheless, in an evaluation in October 2005 by a new VA provider, the appellant was diagnosed as having PTSD, based on reported in-service stressors.  This treating psychiatrist wrote, in July 2012, that the appellant had been under his psychiatric care for PTSD for the past 7 years, and that in his professional opinion, the PTSD stemmed from traumatic incidents incurred during his military service.  

Similarly, in June 2006, the appellant underwent a VA-ordered QTC examination, and, based on his reported in-service stressors, the examiner diagnosed the appellant as having PTSD, stating that he had "all of the symptoms of PTSD."  Other private and VA records show a diagnosis of PTSD by other mental health treatment providers, in general based on the in-service stressors.  

Thus, although there has been some conflicting evidence as to the diagnosis of PTSD, this involves a matter of weighing evidence, which is not CUE.  Indeed, there is more than ample evidence to support a medical diagnosis of PTSD, due to an inservice stressor, satisfying the first two elements.

However, for a grant of service connection, there must also be credible supporting evidence of the inservice stressor.  For a non-combat stressor, a veteran's assertions of a stressor are not sufficient to establish the occurrence, but must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The RO severed service connection on the basis that the stressors had not been verified, as required by 38 C.F.R. § 3.304(f).  The RO also stated that the principle of reasonable doubt was not for application in determining whether the stressor is verified, but this is incorrect.  See Pentecost, supra.  

In the June 2006 rating decision granting service connection for PTSD, the RO noted that the appellant had not responded to a request for more information concerning his claimed stressors.  The rating decision described the two reported stressors, and found that they were credible and consistent with the events which occurred at the time.  However, to the extent that the RO did not obtain the verification required by law, as stated above, for CUE, it must also be shown that the outcome would be manifestly different, if not for the error.  In a severance case, the burden is on the VA to establish CUE.  38 C.F.R. § 105(d) (2013).  Here, there are two stressors that have been reported in the medical records diagnosing PTSD, and which were accepted by the RO in its June 2006 rating decision.  

First, the Veteran testified at his hearing that in April-May 1975, his ship participated in Operation Frequent Wind, the final evacuation of personnel from Saigon.  He testified that his duties had brought him on deck at times during the operation, and that he had seen helicopters pushed off the deck and persons in the water, in a very chaotic atmosphere.  He stated that only specific helicopters were allowed to land on the ship.   

The appellant told an examiner in connection with a comprehensive psychiatric evaluation for SSA purposes in September 2005 that it was from his ship that the helicopters were sent to pick up people from the roof of the US Embassy in Saigon in 1975.  He himself never made it to the Embassy, but claimed that he saw civilian helicopters trying to land on the ship being pushed off because they weren't military; they only let certain people land on the ship.  He said he saw people drowning in the water.  

When evaluated by a VA psychiatrist in October 2005, and on the QTC examination in June 2006, he reported that he witnessed ship crew push unauthorized helicopters off the ship when they tried to land, with the passengers aboard, and that he saw people in the water.  

Service personnel records verified that the appellant participated in Operation Eagle Pull and Operation Frequent Wind, which involved the evacuation of personnel from Cambodia and Vietnam, respectively.  Although the personnel records do not identify the ship, there is evidence in the service treatment records indicating that the ship was the USS Thomaston.  

The file contains the history of the Thomaston, as published in the Dictionary of American Naval Fighting Ships.  According to this history, in March 1975, Thomaston participated in Operation "Eagle Pull," which evacuated Americans and designated Cambodian citizens from the Cambodian capital city of Pnomh Penh.  The civilians were picked up by helicopters and ferried to the ships offshore.  Later, at the end of April 1975, Thomaston took part in Operation "Frequent Wind" which, was described as follows:  

During the next nine hours, Thomaston received 811 Vietnamese, American, and other refugees.  During this operation-for which the ship received the Meritorious Unit Commendation-Thomaston received evacuees via helicopter, landing "choppers" as large as CH-46's on her flight deck aft.  All Vietnamese citizens were to be processed and placed aboard MSC ships; American citizens would be retained on board for transportation to the Philippines.  Although limited by space, all individuals were provided with food, clothing, and medical attention.  Makeshift shelters, "tents" made from marines' blankets, were set up on board.  

The Veteran submitted other articles he obtained from the internet, which indicated that the Operation Frequent Wind was complicated by the addition of a considerable number of unauthorized persons and helicopters attempting to flee Vietnam.  However, these articles indicate that these were accommodated by allowing the helicopters to land and discharge their passengers, and then, in some cases, pushing the empty helicopter off the deck, and in others, requiring the pilot to land in the water and be rescued from there.  In one article, it was noted that some helicopters were forced to ditch in the sea alongside American ships, "with the tragic loss of an unknown number of Vietnamese men, women, and children."  However, the footnote citation to this assertion simply described an incident involving a successful landing.  Moreover, this history pertained to another ship, the USS Kirk, and not the appellant's ship.  

Thus, while the appellant's ship was involved in Operation Frequent Wind, his assertions that helicopters loaded with people were pushed off the deck, or that there were people drowning in the water, are not supported by the articles.  Indeed, the articles reflect that extraordinary attempts were made to accommodate as many of these people as possible, far in excess of the number which had been projected.  In particular, the Board finds that the Veteran's statements concerning hostile or malicious acts (e.g., pushing loaded helicopters off the deck) by servicemen to be not credible.  According to the other accounts on file, including those submitted by the Veteran, the shipboard servicemen tried, at considerable effort and risk to themselves, to assist as many people as possible.  Indeed, the appellant's contentions are insulting to those servicemen, and do not do him credit.  

The other stressor claimed by the appellant is that during basic training, he was forced by a drill instructor, at gunpoint, to eat feces which had been left in a toilet.  He feels that all of his problems, including difficulties with authority, drug and alcohol use, and failed marriages, result from that incident.  This is a "personal assault" stressor, and a separate regulatory provision applies:  

In the case of a personal assault, such as rape, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

In this case, the appellant did not respond to a request for additional information concerning this stressor.  He claims that his subsequent sexually transmitted diseases, deterioration in work performance, substance abuse, and episodes of depression and panic attacks are evidence of the stressor.  Of these, it should be noted that sexually transmitted diseases are relevant in the context of a sexual assault, where they may be corroborating physical evidence, and not in the facts of this case.  Moreover, the appellant's descriptions of this event have not been entirely consistent.  

The first mention of the incident on file is during his hospitalization from May to June 2005, when on one occasion the appellant said that he blamed a drill sergeant for his life's depression and alcohol use.  He said that the drill sergeant put a gun to his head, asking him why there was stool in a toilet.  The sergeant subsequently shoved the appellant's head into the toilet; he did not describing having to eat the contents.  He said that since that episode he had been drinking regularly and using drugs.  He said that he had had only 3 months of sobriety since the age of 17.  

He told an examiner in connection with a comprehensive psychiatric evaluation for SSA purposes, in September 2005, that while in basic training, a drill instructor was greatly angered by some feces which had been left in a toilet, and forced him, at gunpoint, to eat it.  The next day, he failed his interview for officer's training.  However, also in September 2005, on a VA psychiatric biopsychosocial assessment, the appellant specifically denied physical or emotional abuse in the military.  

In an evaluation in October 2005 by a new provider, the Veteran said that at boot camp in January 1974, at camp Pendleton, he had been assigned to patrol the area for fire danger, when he encountered a drunken drill instructor in the bathroom, who pulled out a pistol, pushed the appellant into a stall, asked why there was stool in the toilet, and then forced the appellant to eat some, while choking and kicking him.  He was greatly shaken, and unable to respond appropriately when facing his sergeant on another matter several hours later.  

In June 2006, the appellant underwent a QTC examination.  The stressors of having been forced by a drill instructor, at gunpoint, to eat stool in a toilet, and witnessing ship crews push unauthorized helicopters off the ship when they tried to land with their passengers aboard, and saw people in the water, were noted.  the examiner diagnosed the Veteran as having PTSD, stating that he had "all of the symptoms of PTSD."  

It is difficult to reconcile these accounts, although his failing an interview for officer's candidate school the day after the claimed incident may be ruled out.  In this regard, for one thing, the entrance examination was an "enlistment" examination; officers are commissioned, not enlisted.  He was 17 years old, and had not completed high school, whereas even at that time, some college was required.  Officer candidates reported to Quantico, not Camp Pendleton, even before they were accepted.

The Board finds that although it is less likely than not that either of the stressors claimed by the Veteran actually occurred, the evidence currently of record does not establish that the occurrence of at least one of them is implausible.  A difference in how the evidence is weighed is not CUE.  In this regard, even the SSA examiner, in October 2005, who found that the appellant "was lying and minimizing his issues on the examination," acknowledged that he "could have" PTSD, although an attempt to obtain corroborating information from third parties was recommended.  It is conceivable that either stressor could have occurred, in some form.  For instance, he could have seen people in the water, waiting to be picked up, and in the noise and confusion, believed that they were drowning.  He could have undergone an encounter with a drill instructor which, while stopping short of eating feces, was nevertheless very humiliating and an assault.  In this regard, he has diagnoses, from multiple mental health practitioners, of PTSD based on some version of these two stressors.  

It must be emphasized that because service connection was granted, the case may not be viewed as if it were a claim for service connection.  The standard of review is whether a grant of service connection is CUE, in a severance case.  Although the RO did not follow its regulations in corroborating the appellant's stressors, this was not the appellant's fault, and the burden is on VA to establish that a grant of service connection is manifest error.  Such burden has not been met.  In this regard, it has not been clearly established that the stressors did not occur.  There was in fact some corroboration, in that the appellant did receive credit for participation in Operation Frequent Wind, and the RO found his statements concerning that to be credible and consistent with the circumstances.  As discussed above, the evidence does not clearly and unmistakably establish that this interpretation was unsupportable, particularly in light of the chaos, and possibility of subjective interpretation of events which differed from reality.  In addition, the multiple diagnoses of PTSD, based on the not disproven stressors, supports restoring service connection.  In particular, a medical opinion may be used to assess whether symptoms such as behavioral changes indicate that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).  

In sum, having once granted service connection for PTSD, severance of service connection requires a showing that a grant of service connection is CUE, the burden upon VA to demonstrate CUE in a grant of service connection.  Therefore, the RO's inability to verify the stressors after service connection was granted is insufficient to establish CUE; at this point, the bar is higher, and it must be established that service connection is manifestly erroneous.  The analysis must focus on whether a grant of service connection is CUE, not on whether there was error in the original decision granting service connection.   

In this regard, the regulatory requirement of corroboration does not define the degree to which the stressor must be corroborated.  It is a procedural requirement, going to the type of proof needed to establish service connection, and not a bright line substantive requirement such as having the requisite military service.  Once service connection is granted, it is assumed that the requirements have been met, unless the VA establishes that they were not.  Here, both claimed stressors, although not proven, are plausible, and have been medically linked to a diagnosis of PTSD.  

Accordingly, the evidence does not establish that service connection for PTSD is clearly erroneous, and service connection must be restored.


ORDER

Service connection for PTSD is restored, effective December 1, 2008.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


